DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (Intl. patent application publication WO 2017/032969) (previously submitted by Applicant)  in view of   Lempel (US patent application publication No. 2005/0149781).

 Barnes taught the invention substantially as claimed (as to claim 1) including  An apparatus (e.g., see fig. 1) comprising an instruction decoder to decode instructions (e.g., see fig. 1 [item 8], and page 12, lines 18-19); and processing circuitry to perform data processing in response to instructions decoded by the instruction decoder(e.g., see 
Barnes did not expressly detail the error triggered to the processing circuitry was  controlled by the instruction decoder (307).  Lempel however taught this limitation (e.g., see fig. 3 and paragraphs 0019-0020). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Barnes and Lempel. Both references were directed to the problems of using instruction(s) to access memory in a data processor. One of ordinary skill in the art would have been motivated to incorporate the Lempel teachings of configuring the decoder to control the triggering of the error handler at least enable  to the system to 
	Due to the similarities between claims 1 and 14, 15; claims 14, and15  are rejected for the same reasons as claim 1 above.
As to claim 2 Barnes and Lempel  taught The apparatus according to claim 1, Barnes taught  in which: in response to a branch-with-link instruction other than the branch target variant, the processing circuitry is configured to set the return address to an address of a next instruction sequentially following the branch-with-link instruction (e.g., see fig 6A, [BL address=0x8000, PCC=0x8004]).
As to claim 5 Barnes and Lempel taught  The apparatus according to claim 1, Barnes taught in which: for a first target-checking type of branch instruction, the branch target variant of the branch- with-link instruction is one of said at least one permitted type of branch target instruction; and for a second target-checking type of branch instruction, the branch target variant of the branch-with-link instruction is not one of said at least one permitted type of branch target instruction (e.g., see page 8, lines 4-9 and page 15, lines 10-26).
s 3,4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes and Lempel as applied to claim 1 above, and further in view of Day (patent application publication No. 2017/0090933).
As to claim 3.Barnes and Lempel taught  The apparatus according to claim 1, Day taught  in which: in response to the branch target variant of the branch-with-link instruction, the processing circuitry is configured to set the return address to an address of the branch target variant of the branch-with-link instruction (e.g., see paragraphs 0045-0048).
As to claim 4 Barnes and Lempel taught  The apparatus according to claim 1,  and Day taught switching between processing of different branch and links instructions for different modules (e.g., see paragraph s 0065-0068) however the combination did not expressly detail  in which: the processing circuitry is configured to suppress a non-sequential change of program flow associated with the branch target variant of the branch-with-link instruction, when program flow passes non-sequentially from a branch instruction of said at least one target-checking type to the branch target variant of the branch-with-link instruction. However one of ordinary skill in the art would have been motivated to suppress non-sequential change in control flow when a branch target variant that triggered error handling. This would have prevented the access to restricted areas of memory providing increased data security.



As to claim 7 Barnes and Lempel taught  The apparatus according to claim 1, Day taught in which the branch target variant of the branch-with-link instruction has a different encoding to another variant of the branch-with-link instruction which is not one of said at least one permitted type of branch target instruction (e.g., see paragraphs 0045-0048).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Barnes and Day. Both references were directed to processing branch and link instructions in a data processor. One of ordinary skill would have been motivated to incorporate the Day teaching of multiple encoding of the branch and link instruction at least to provided flexibility to the programmer to easily branch and return to a select location with minimal coding. Also the addition of the Day teaching would have yielded predictable results at least because both references were directed to processing using programmable processors performing similar processes namely performing branches using branch and link instruction(s). 

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rishi (patent No. 5,953,530) disclosed system for run-time memory access checking and memory leak detection (e.g., see abstract).
Greiner (patent No. 9,448,796) disclosed restricted instruction in transactional execution (e.g., see abstract).
Kruckemyer (patent application publication No. 2002/0174327) disclosed link and fall/ through address calculation (e.g., see abstract).
Windrow (patent application publication No. 2016/02456604) disclosed processor exception handling (e.g., see abstract).
Borin, E. etal., Software-Based Transparent and Comprehensive Control-Flow Error Detection, 2006, IEEE, 13 pages.
Shrivastava, A., etal., Quantitative Analysis of Control Flow Checking Mechanisms for Soft Errors, 2014, ACM, 6 pages.  (Year: 2014)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AIMEE J LI can be reached on 2-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183